Case 1:20-cv-00216-NT Document12 Filed 07/07/20 Page1lof4 PagelD#: 115

‘See SS DISTRICT COURT FOR THE THE STATE OF MAINE

TIFFANY BOND

VS

DUNLAP

and

ETHAN WELD ALCORN

DUNLAP

U.S. DISTRICT COURT
DISTRICT OF MAINE
PORTLAND
RECEIVED & FILED

JUL 0 7 2020

CHRISTA K. BERRY, CLERK
BY
DEPUTY CLERK

Pro Se Intervenor, VS.

Ethan Weld Alcorn, Pro Se, 492 Boom Rd. Saco, Maine 04072 ethanaps@gmail.com

207-602-6350

MOTION TO INTERVENE

Pursuant to Federal Rule of Civil Procedure 24, intervenor moves to intervene in this

action for the reasons that follow:

1. The underlying action is brought by TIFFANY BOND

2. Under current MAINE law the Plaintiff ( candidate) must collect a farge number of

signatures of registered voters, and file said signatures and other documents with the

Defendants in order to get on the November 3, 2020 General Election Ballot.
Case 1:20-cv-00216-NT Document12 Filed 07/07/20 Page2of4 PagelD #: 116

3. The Plaintiff allegeS that due to the shelter in place order and social distancing

restriction in place because of the COVID-19 pandemic, it is impossible for her as a candidate
to get the required voter signatures, and therefore impossible for them to get on the
November 3, 2020 baltot.

4. The Plaintiff alleges that the MAINE signature requirements as applied to the

November 3, 2020 election are therefore unconstitutional, or at least grossly unfair.

5. For relief the Plaintiff seeks a preliminary injunction or temporary restraining order, as
well as a permanent injunction prohibiting the Defendants from enforcing MAINE'S

signature requirement for Independent candidates for office for the November 3, 2020 election,
and

directing the Defendants to accept the Plaintiff's candidate nomination papers for the
November 3, 2020 election without requiring the supporting signatures from voters; and
directing the Defendants to place Plaintiff candidates’ names and the Plaintiff new
political parties’ candidates’ names on the MAINE November 3, 2020 General

Election ballot.

6. Intervenor Ethan Weid Alcorn, native of Maine and current Maine resident, is an
independent candidate seeking election at the November 3, 2020 election to the office of

President of the United States of America.

7. Alcorn ran unsuccessfully for Governor of Maine in 2018, was married for 20 years,

raised 3 children, who are ail doing great things in the world, raising children, and finding

their ways. Alcorn comes from a long fine of Federal judges and likes to joke that his

middle name is "justice" because he got it from his great uncle , Jonn Weld Peck, Jr, who

was the Cincinnati Court Of Appeals Judge who’s name was given to the Federal building there.

His Grandmother, Jane , was the daughter of another Federal judge, also named John Weld
Case 1:20-cv-00216-NT Document12 Filed 07/07/20 Page3of4 PagelD #: 117

Peck. It has been a lifelong dream te run for President, and Mr. Alcorn believes that now
more than ever, an Independent is needed in this country to break up the two-party
“monopoly” power grab and consequent bickering, division, etc., ad naseum. Alcorn has run a
small business, worked in corporate, non-profit, and government capacities. He has managed
people, programs, and entire facilities through both good and troubled times, and stood
ready to work and to protect those under his careful watch.

8. Intervenor Aicorn intends to soon be qualified for the ballot as candidate for President in
the State of Colorado, and Vermont, and others.

9. The Intervenor has claims that share with the main action common questions of law and
fact in that as an independent candidate seeking election at the November 3, 2020 general
election must collect signatures of Maine.

10. The Intervenor suffers under the same restrictions as the Plaintiff candidate that

prohibits her from collecting voter signatures.

11. The Intervenor seeks similar relief as the Plaintiff, in that she

seeks an injunction prohibiting Defendants from enforcing the MAINE signature requirement
for independent candidates for office for the November 3, 2020 election, and also directing
Defendants to accept the Intervenors’ nomination papers for the November 3, 2020 election
without requiring the supporting signatures from voters; and directing Defendants to place
Intervenors’ names on the MAINE November 3, 2020 Generai Election ballot.

12. The Intervenor acknwoledges the Governor's action of already moving the deadline date on
this issue, but seeks the further actions herein presented.

WHEREFORE, the Intervenor pray that he be granted leave to intervene in this case.

Respectfully submitted
Case 1:20-cv-00216-NT Documenti2 Filed 07/07/20 Page4of4 PagelD#: 118

s/ Ethan Weld Atcorn
Ethan Weld Aicorn
492 Boom Rd. Saco, Maine 04072
207-602-6350 ethanaps@gmail.com
APOLOGY TO THE COURT AND VARIOUS COUNSELS

| apologize to the court and counsels for mistakes in formatting and other such errors;

requesting

 
